COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Henry Rangel v. The State of Texas

Appellate case number:       01-18-00273-CR

Trial court case number:     CR13465

Trial court:                 355th District Court of Hood County

        Appellant’s court-appointed counsel, Lukas A. Lawrence, filed a motion to
withdraw and appellate brief on July 25, 2018, concluding that the above-referenced appeal
is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). On
August 17, 2018, appellant, Henry Rangel, acting pro se, filed a pro se motion for access
to the appellate record to prepare a response and also requested a 30-day extension of time
to file his pro se Anders brief response. See Kelly v. State, 436 S.W.3d 313, 315, 318–20
(Tex. Crim. App. 2014).
        Accordingly, the Court grants appellant’s motion and orders the district clerk, no
later than 10 days from the date of this order, to mail a copy of the clerk’s and reporter’s
records to the pro se appellant. The district clerk shall further certify to this Court, within
15 days of the date of this order, the date upon which delivery of the records to the appellant
is made.
       Furthermore, the Court grants appellant’s motion for an extension of time to file a
pro se Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be
filed within 45 days of the date of this order.
       Finally, the Court orders appellant’s court-appointed counsel, Lukas A. Lawrence,
to respond to the pro se appellant’s cover letter, filed with his motion on August 17, 2018,
within ten days of the date of this Order and certify.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court
Date: August 28, 2018